            Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 1 of 21



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


HIROYUKI NOZAWA, Individually and on
Behalf of All Others Similarly Situated,               Civil Action No.

                      Plaintiff,                       CLASS ACTION COMPLAINT FOR
                                                       VIOLATIONS OF THE FEDERAL
       v.                                              SECURITIES LAWS

CYPRESS SEMICONDUCTOR
CORPORATION, W. STEVE ALBRECHT,                        JURY TRIAL DEMANDED
HASSANE EL-KHOURY, OH CHUL KWON,
CATHERINE P. LEGO, CAMILLO
MARTINO, JEFFREY J. OWENS, JEANNINE
SARGENT, and MICHAEL S. WISHART

                      Defendants.



       Plaintiff Hiroyuki Nozawa (“Plaintiff”) by and through his undersigned attorneys, brings

this class action on behalf of himself and all others similarly situated, and alleges the following

based upon personal knowledge as to those allegations concerning Plaintiff and, as to all other

matters, upon the investigation of counsel, which includes, without limitation: (a) review and

analysis of public filings made by Cypress Semiconductor Corporation (“Cypress” or the

“Company”) and other related parties and non-parties with the United States Securities and

Exchange Commission (“SEC”); (b) review and analysis of press releases and other publications

disseminated by certain of the Defendants (defined below) and other related non-parties; (c)

review of news articles, shareholder communications, and postings on the Company’s website

concerning the Company’s public statements; and (d) review of other publicly available

information concerning Cypress and the Defendants.
            Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 2 of 21



                                 SUMMARY OF THE ACTION

       1.        Plaintiff brings this class action on behalf of the public shareholders of Cypress

against the Company’s Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Section 14(a) and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§

78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed sale

of the Company to Infineon Technologies AG (“Infineon” or “Parent”) (the “Proposed

Transaction”).

       2.        On June 3, 2019, Cypress entered into an agreement and plan of merger (the

“Merger Agreement”) with Infineon and IFX Merger Sub, Inc., a wholly owned subsidiary of

Parent (“Merger Sub”), pursuant to which, among other things and subject to the conditions set

forth therein, Merger Sub will merge with and into the Company (the “Merger”), with the

Company continuing as the surviving corporation and a wholly owned subsidiary of Infineon.

       3.        Pursuant to the terms of the Agreement, the Company’s shareholders will receive

$23.85 in cash for each share of Cypress common stock owned.

       4.        The consummation of the Proposed Transaction is subject to certain closing

conditions, including the approval of the stockholders of Cypress. The Company has scheduled

a special meeting of shareholders to vote on the Proposed Transaction for August 27, 2019 at

10:00 a.m., Pacific Time.

       5.        On July 2, 2019, in order to convince Cypress’ stockholders to vote in favor of the

Proposed Transaction, the Board authorized the filing of a materially incomplete and misleading

proxy statement with the SEC (the “Proxy Statement”), in violation of Sections 14(a) and 20(a)

of the Exchange Act.




                                                  2
             Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 3 of 21



        6.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Cypress and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Cypress

stockholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                 JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        8.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        9.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.            Additionally, the

Company’s common stock trades on The Nasdaq Global Select Market (the “NASDAQ”), which

is headquartered in this District.




                                                  3
             Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 4 of 21



                                          THE PARTIES

       10.     Plaintiff is, and has been at all times relevant hereto, the owner of Cypress

common stock.

       11.     Defendant Cypress is a Delaware corporation with its principal executive offices

located at 198 Champion Court, San Jose, California 95134. The Company’s common stock is

traded on the NASDAQ under the symbol “CY.”

       12.     Defendant W. Steve Albrecht (“Albrecht”) is and has been the Chairman of the

Company’s Board at all times during the relevant time period.

       13.     Defendant Hassane El-Khoury (“El-Khoury”) is and has been the Company’s

President and Chief Executive Officer, as well as a director of the Company at all times during

the relevant time period.

       14.     Defendant Oh Chul Kwon (“Kwon”) is and has been a director of the Company at

all times during the relevant time period.

       15.     Defendant Catherine P. Lego (“Lego”) is and has been a director of the Company

at all times during the relevant time period.

       16.     Defendant Camillo Martino (“Martino”) is and has been a director of the

Company at all times during the relevant time period.

       17.     Defendant Jeffrey J. Owens (“Owens”) is and has been a director of the Company

at all times during the relevant time period.

       18.     Defendant Jeannine Sargent (“Sargent”) is and has been a director of the

Company at all times during the relevant time period.

       19.     Defendant Michael S. Wishart (“Wishart”) is and has been a director of the

Company at all times during the relevant time period.




                                                4
              Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 5 of 21



        20.     Defendants Albrecht, El-Khoury, Kwon, Lego, Martino, Owens, Sargent, and

Wishart are collectively referred to herein as the “Individual Defendants.”

        21.     The Individual Defendants, along with Defendant Cypress, are collectively

referred to herein as “Defendants.”

                                 CLASS ACTION ALLEGATIONS

        22.     Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of himself and the other public shareholders of Cypress (the “Class”). Excluded from the

Class are Defendants herein and any person, firm, trust, corporation, or other entity related to or

affiliated with any of the Defendants.

        23.     This action is properly maintainable as a class action for the following reasons:

                a.        The Class is so numerous that joinder of all members is impracticable. As

of May 30, 2019, there were 365,933,848 shares of Cypress common stock outstanding, held by

hundreds, if not thousands, of individuals and entities scattered throughout the country.

                b.        Questions of law and fact are common to the Class, including, among

others: (i) whether Defendants have violated Sections 14(a) of the Exchange Act by

misrepresenting or omitting material information concerning the Proposed Transaction in the

Proxy Statement; (ii) whether the Individual Defendants have violated Section 20(a) of the

Exchange Act; and (iii) whether Plaintiff and the Class would be irreparably harmed if the

Proposed Transaction is consummated as currently contemplated and pursuant to the Proxy

Statement as currently composed.

                c.        Plaintiff is an adequate representative of the Class, has retained competent

counsel experienced in litigation of this nature, and will fairly and adequately protect the

interests of the Class.




                                                    5
               Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 6 of 21



                d.     Plaintiff’s claims are typical of the claims of the other members of the

Class and Plaintiff does not have any interests adverse to the Class.

                e.     The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to individual members

of the Class which would establish incompatible standards of conduct for the party opposing the

Class.

                f.     A class action is superior to other available methods for fairly and

efficiently adjudicating this controversy.

         24.    Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, preliminary and final

injunctive relief on behalf of the Class as a whole is entirely appropriate.

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

         25.    Cypress manufactures and sells advanced embedded system solutions for

automotive, industrial, consumer and enterprise end markets. The Company’s microcontrollers,

analog ICs, wireless and USB-based connectivity solutions and reliable, high-performance

memories help engineers design differentiated products and help with speed to market. The

Company was incorporated in California in December 1982 and reincorporated in Delaware in

September 1986.

                     The Company Announces the Proposed Transaction

         26.    On June 3, 2019, the Company issued a press release announcing the Proposed

Transaction, which stated, in pertinent part:

         Munich, Germany, and San Jose, California — 3 and 2 June 2019 — Infineon
         Technologies AG (FSE: IFX / OTCQX: IFNNY) and Cypress Semiconductor



                                                  6
     Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 7 of 21



Corporation (NASDAQ: CY) today announced that the companies have signed a
definitive agreement under which Infineon will acquire Cypress for US$23.85 per
share in cash, corresponding to an enterprise value of €9.0 billion.

Reinhard Ploss, CEO of Infineon, said: “The planned acquisition of Cypress is a
landmark step in Infineon’s strategic development. We will strengthen and
accelerate our profitable growth and put our business on a broader basis. With this
transaction, we will be able to offer our customers the most comprehensive
portfolio for linking the real with the digital world. This will open up additional
growth potential in the automotive, industrial and Internet of Things sectors. This
transaction also makes our business model even more resilient. We look forward
to welcoming our new colleagues from Cypress to Infineon. Together, we will
continue our shared commitments to innovation and focused R&D investments to
accelerate technology advancements.”

Hassane El-Khoury, President and CEO of Cypress, said: “The Cypress team is
excited to join forces with Infineon to capitalize on the multi-billion dollar
opportunities from the massive rise in connectivity and computing requirements
of the next technology waves. This announcement is not only a testament to the
strength of our team in delivering industry-leading solutions worldwide, but also
to what can be realized from uniting our two great companies. Jointly, we will
enable more secure, seamless connections, and provide more complete hardware
and software sets to strengthen our customers’ products and technologies in their
end markets. In addition, the strong fit of our two companies will bring enhanced
opportunities for our customers and employees.”

Steve Albrecht, Chairman of the Board of Directors of Cypress, said: “For the
past three years, our Cypress 3.0 strategy has delivered tremendous results and
restructured the entire organization to focus on markets that matter. After
receiving interest from several companies, we entered into a transaction that is a
testament to our team’s strategy and hard work. For Cypress shareholders, the
combination of continued dividends through closing plus the US$23.85 cash price
represents significant value creation. This transaction will create product
opportunities that are increasingly important in the competitive automotive,
industrial, and consumer markets. As Board members, we are grateful for
Cypress’s outstanding management team, led by Hassane El-Khoury.”

More robust positioning in high-growth markets

With the addition of Cypress, Infineon will consequently strengthen its focus on
structural growth drivers and serve a broader range of applications. This will
accelerate the company’s path of profitable growth of recent years. Cypress has a
differentiated portfolio of microcontrollers as well as software and connectivity
components that are highly complementary to Infineon’s leading power
semiconductors, sensors and security solutions. Combining these technology
assets will enable comprehensive advanced solutions for high-growth applications



                                        7
     Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 8 of 21



such as electric drives, battery-powered devices and power supplies. The
combination of Infineon’s security expertise and Cypress’s connectivity know-
how will accelerate entry into new IoT applications in the industrial and consumer
segments. In automotive semiconductors, the expanded portfolio of
microcontrollers and NOR flash memories will offer great potential, especially in
light of their growing importance for advanced driver assistance systems and new
electronic architectures in vehicles.

With the addition of Cypress’s strong R&D and geographical presence in the
U.S, Infineon not only strengthens its capabilities for its major customers in North
America, but also in other important geographical regions. The company adds to
its R&D presence in Silicon Valley and gains presence, as well as market share, in
the strategically important Japanese market. At the same time, Infineon aims to
achieve significant economies of scale, making Infineon’s business model even
more resilient. Based on pro forma revenues of €10 billion in FY 2018, the
transaction will make Infineon the number eight chip manufacturer in the world.
In addition to its already leading position in power semiconductors and security
controllers, Infineon will now also become the number one supplier of chips to
the automotive market.

Improved financial strength following full integration

The acquisition will also improve Infineon’s financial strength and Infineon
shareholders are expected to benefit from earnings accretion beginning in the first
full fiscal year after closing. The capital intensity will decrease, resulting in an
increasing free cash flow margin. Infineon has validated sales and cost synergies
assumptions as part of due diligence. Expected economies of scale will create cost
synergies of €180 million per annum by 2022. The complementary portfolios will
enable the offering of further chip solutions with a revenue synergies potential of
more than €1.5 billion per annum in the long term.

Upon successful integration, Infineon will adapt its target operating model
accordingly. Then, the company targets through-cycle revenue growth of 9+
percent and a segment result margin of 19 percent. The investment-to-sales ratio
is targeted to decrease to 13 percent.

Transaction details

Under the terms of the agreement, Infineon will offer US$23.85 in cash for all
outstanding shares of Cypress. This corresponds to a fully diluted enterprise value
for Cypress of €9.0 billion. The offer price represents a 46 percent premium to
Cypress’s unaffected 30-day volume-weighted average price during the period.

from 15 April to 28 May 2019, the last trading day prior to media reports
regarding a potential sale of Cypress.




                                         8
             Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 9 of 21



       Cypress will continue its quarterly cash dividend payments until the transaction
       closes. This includes Cypress’s previously announced quarterly cash dividend of
       US$0.11 per share, payable on July 18, 2019 to holders of record of Cypress’s
       common stock at the close of business on June 27, 2019.

       The funding of the acquisition is fully underwritten by a consortium of banks.
       Infineon is committed to retaining a solid investment grade rating and,
       consequently, Infineon intends to ultimately finance approximately 30 percent of
       the total transaction value with equity and the remainder with debt as well as cash
       on hand. The financial policy to preserve a strategic cash reserve remains in place.

       The acquisition is subject to approval by Cypress’s shareholders and the relevant
       regulatory bodies as well as other customary conditions. The closing is expected
       by the end of calendar year 2019 or early 2020.

       Credit Suisse and J.P. Morgan acted as lead financial advisors to Infineon. Bank
       of America Merrill Lynch also acted as financial advisor. All three banks acted as
       structuring banks in addition to providing committed financing for the transaction,
       Bank of America Merrill Lynch in the lead. Kirkland & Ellis LLP and Freshfields
       Bruckhaus Deringer LLP are acting as legal advisors to Infineon.

       Morgan Stanley is acting as exclusive financial advisor to Cypress, and Simpson
       Thacher & Bartlett LLP is serving as legal counsel.

             The Proposed Transaction is Unfair to the Company’s Shareholders

       27.      The Proposed Transaction, as currently contemplated, is unfair to the Company’s

shareholders.

       28.      When entering into the Merger Agreement, the Company’s Board agreed to

preclusive deal protection devices that ensure that no competing offers for Cypress will be

forthcoming.

       29.      Specifically, pursuant to the Merger Agreement, Defendants agreed to: (i) a strict

no solicitation provision prohibiting the Company from soliciting alternative proposals and

constrains the Company’s ability to communicate with potential acquirors who may have

submitted unsolicited alternative offers; (ii) a provision that requires the Company to keep

Infineon informed of competing proposals and inquiries from potential alternate acquirors; (iii) a




                                                 9
             Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 10 of 21



matching rights provisions which allows Infineon the ability to match any superior proposal; and

(iv) a provision that requires the Company to pay Infineon a termination fee of $330 million if

the Company terminates the Merger Agreement.

       30.     These deal protection provisions, particularly when considered collectively,

substantially and improperly limited the Board’s ability to act with respect to investigating and

pursuing superior proposals and alternatives.        Given that the preclusive deal protection

provisions in the agreement impede a superior suitor from emerging, it is imperative that the

Company’s shareholders receive all material information necessary for them to make an

informed decision as to whether to vote their units in favor of the Proposed Transaction.

                     FALSE AND MISLEADING STATEMENTS
             AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       31.     On July 2, 2019, the Company filed the Proxy Statement with the SEC. The

Proxy Statement recommends that the Company’s stockholders vote in favor of the Proposed

Transaction.

       32.     Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions concerning whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                  Material False and Misleading Statements or Material
       Misrepresentations or Omissions Regarding the Cypress Financial Projections

       33.     The Proxy Statement contains the financial projections of Cypress’ management

concerning the Proposed Transaction, but fails to provide material information concerning such.




                                                10
             Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 11 of 21



       34.     The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections.1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy.2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       35.     In order to make the Cypress Projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       36.     With respect to the Cypress Projections, at the very least, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including (i) gross profit; (ii) operating income; (iii) net income; (iv) diluted

EPS; (v) gross margin; (vi) unlevered free cash flow; and (vii) Adjusted EBITDA.

       37.     Failure to provide complete and full disclosure of the line item projections for the

metrics used to calculate the above-mentioned non-GAAP metrics leave Cypress shareholders

without the necessary, material information to reach a fully-informed decision concerning the



1
   See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                11
              Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 12 of 21



Company, fairness of the Merger Consideration, and whether to vote in favor of the Proposed

Transaction.

                    Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding Morgan Stanley’s Opinion

       38.      The Proxy Statement contains the financial analyses and opinion of Morgan

Stanley & Co. LLC (“Morgan Stanley”) concerning the Proposed Transaction, but fails to

provide material information concerning such.

       39.      With respect to Morgan Stanley’s Public Trading Comparables Analysis, the

Proxy Statement fails to disclose the number of outstanding shares of the Company’s common

stock on a fully diluted basis.

       40.      With respect to Morgan Stanley’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose (i) line items used in calculation of unlevered free cash flow; (ii) the

terminal values selected in connection with the analysis; (iii) the inputs and assumptions

underlying the discount rate of 9.4% to 11.1%; (iv) the inputs and assumptions underlying the

perpetual growth rates of 2% to 3%; and (v) the number of outstanding shares of the Company’s

common stock on a fully diluted basis.

       41.      With respect to Morgan Stanley’s Discounted Equity Value Analysis, the Proxy

Statement fails to disclose (i) the range of price earnings multiples applied in Morgan Stanley’s

analysis, as well as the basis for such; and (ii) the inputs and assumptions underlying the selected

discount rate of 11.1%.

       42.      With respect to Morgan Stanley’s Precedent Transactions Analysis, the Proxy

Statement fails to disclose: (i) the individual multiples for each of the transactions; (ii) the

premiums paid in each of the selected transactions.




                                                12
              Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 13 of 21



        43.     With respect to Morgan Stanley’s Equity Research Analysts’ Future Price Targets

analysis, the Proxy Statement fails to disclose the price targets for the Company’s common stock

and the sources by which those targets were obtained.

        44.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides stockholders with

a basis to project the future financial performance of a company and allows stockholders to

better understand the financial analyses performed by the company’s financial advisor in support

of its fairness opinion.

        45.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transaction. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

         Material False and Misleading Statements or Material Misrepresentations
         or Omissions Regarding Potential Conflicts of Interest of Morgan Stanley

        46.     The Proxy Statement does not disclose material information concerning potential

conflicts of interest facing Morgan Stanley.

        47.     First, the Proxy Statement notes that “[i]n addition, Morgan Stanley or an affiliate

thereof acts as administrative agent with respect to credit facilities of Cypress,” but fails to

disclose the amount of money that Morgan Stanley has or will receive in connection therewith.

        48.     Next, the Proxy Statement notes that “[i]n the two years prior to the date of

Morgan Stanley’s opinion, Morgan Stanley and its affiliates have provided financial advisory

and financing services for Cypress and have received approximately $3 million in fees in



                                                 13
                Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 14 of 21



connection with these services.” However, the Proxy Statement fails to disclose the nature of

such past services provided to the Company.

          49.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transaction. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                               COUNT I

                       (Against All Defendants for Violations of Section 14(a)
                  of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          50.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          51.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          52.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.



                                                     14
             Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 15 of 21



       53.     The Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

       54.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       55.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       56.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       57.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a registration statement by corporate insiders containing




                                               15
                Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 16 of 21



materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

          58.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff and the Class, who will be deprived of their right to cast an informed vote if such

misrepresentations and omissions are not corrected prior to the vote on the Proposed Transaction.

          59.     Plaintiff and the Class have no adequate remedy at law. Only through the exercise

of this Court’s equitable powers can Plaintiff and the Class be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                               COUNT II

                              (Against the Individual Defendants for
                          Violations of Section 20(a) of the Exchange Act)

          60.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          61.     The Individual Defendants acted as controlling persons of Cypress within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Cypress, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially



                                                    16
             Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 17 of 21



incomplete and misleading.

       62.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       63.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       64.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       65.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       66.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably




                                                 17
             Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 18 of 21



harmed.

       67.     Plaintiff and the Class have no adequate remedy at law. Only through the exercise

of this Court’s equitable powers can Plaintiff and the Class be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Ordering that this action may be maintained as a class action and certifying

Plaintiff as the Class Representative and Plaintiff’s counsel as Class Counsel;

       B.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       C.      Directing the Individual Defendants to disseminate an Amendment to its Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       D.      Directing Defendants to account to Plaintiff and the Class for their damages

sustained because of the wrongs complained of herein;

       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: July 23, 2019                                   Respectfully submitted,


                                                       By: /s/ Joshua M. Lifshitz
                                                       Joshua M. Lifshitz
                                                       Email: jml@jlclasslaw.com



                                                 18
Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 19 of 21



                                 LIFSHITZ & MILLER LLP
                                 821 Franklin Avenue, Suite 209
                                 Garden City, New York 11530
                                 Telephone: (516) 493-9780
                                 Facsimile: (516) 280-7376

                                 Attorneys for Plaintiff




                            19
                  Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 20 of 21


               CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS


I, HIROYUKI NOZAWA, hereby certify that:


1. Plaintiff has reviewed the complaint and authorized the commencement of a lead plaintiff

motion and/or filing of a complaint on plaintiff's behalf.

2. I did not purchase the security that is the subject of this action at the direction of plaintiff's

counsel or in order to participate in any private action arising under this title.

3. I am willing to serve as a representative party on behalf of a class and will testify at

deposition and trial, if necessary.

4. My transactions in CY securities that are the subject of this litigation during the Class

Period are attached hereto as Exhibit A.

5. I have not served as or sought to serve as a representative party on behalf of a Class under

this title during the last three years.

6. I will not accept any payment for serving as a representative party, except to receive my

pro rata share of any recovery or as ordered or approved by the Court, including the award to

a representative of reasonable costs and expenses (including lost wages) directly relating to

the representation of the class.



I declare under penalty of perjury that the foregoing are true and correct statements.


Executed on 07/03/2019




        Signature
            Case 1:19-cv-06821 Document 1 Filed 07/23/19 Page 21 of 21



                                               Exhibit A

       My transactions in Cypress Semiconductor Corporation (CY) securities that are the

subject of this litigation during the class period set forth in the complaint are as follows (“P”

indicates a purchase, “S” indicates a sale):

   Security           Date              Sale          Purchase        Number of         Price per
                                                                       Shares            Share
      CY           06/30/2016                              P             70              $10.03
